DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 	Claims 1-2, 12 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 	Claim 1 recites “at least one clocking feature extending upwards from a subset of the mounting portions in the plurality of mounting portions, the subset being less than all  As describe in para.0047 of instant publication application, “a subset of the sections 320 are clocking pins 350. In the illustrated example, three of the sections 320 include clocking pins 350.  The clocking pins 350 correspond to a clocking feature of the component being worked, and ensure that the component is placed on the fixture 300 in the correct orientation.  Each of the clocking pins 350, is a nub that protrudes upward from the mounting surface 322”.  Based on the above description, the clocking feature of component (i.e., clocking feature) does not perform the functional language. 
 	Claim 13 recites “a clocking feature extending upwards, relative to a gravitational direction, from the corresponding mounting face” at lines 8-9. There is no disclosure of the above claim limitations in the original specification.  As describe in para.0047 of instant publication application, “a subset of the sections 320 are clocking pins 350. In the illustrated example, three of the sections 320 include clocking pins 350.  The clocking pins 350 correspond to a clocking feature of the component being worked, and ensure that the component is placed on the fixture 300 in the correct orientation.  Each of the clocking pins 350, is a nub that protrudes upward from the mounting surface 322”.  Based on the above description, the clocking feature of component (i.e., clocking feature) does not perform the functional language.

 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



 	Claims 1-3, 6-8 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “at least one clocking feature extending upwards from a subset of the mounting portions” at line 11. It is unclear as to what particular characteristic are required to fall within the recited general descriptions “clocking feature”. It is also unclear as to what clocking feature refers to. As describe in para.0047 of instant publication application, “a subset of the sections 320 are clocking pins 350. In the illustrated example, three of the sections 320 include clocking pins 350.  The clocking pins 350 correspond to a clocking feature of the component being worked, and ensure that the component is placed on the fixture 300 in the correct orientation.  Each of the clocking pins 350, is a nub that protrudes upward from the mounting surface 322”. Based on the para.0047, the clocking feature of the component is the workpiece not the fixture and does not perform the functional language (i.e., extending upwards from a subset of the mounting portions). Examiner suggest to amend the above claim limitation to “clocking pins extending upwards from a subset of the mounting portions”. 
 	Claim 1 recites “the mounting portion including a mounting face parallel to the top face and being divided into a plurality of mounting sections” at lines 4-6. It is unclear if the top face or the mounting portion being divided. Examiner suggest to amend the 
 	Claim 3 recites “each section in said plurality of sections has an approximately identical arc length” at lines 1-2.  The term “an approximately identical arc length” in claim 3 is a relative term which renders the claim indefinite. The term “an approximately identical arc length” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In this case, the specification does not define or supply some standard for the term “an approximately identical arc length”, therefore applicant has not disclosed a range of acceptable deviation or how one of ordinary skill in the art would understand what amount of deviation is acceptable. 
 	Claim 7 recites “one of said plurality of sections includes a radially inward intrusion into the one of said plurality of sections” at line 8. It is unclear as to what particular characteristic are required to fall within the recited general descriptions “a radially inward intrusion”. It is also unclear as to what “a radially inward intrusion” refers to (i.e., structure or non-structure)?  If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. MPEP 2143.03, I. For examining purpose, examiner interpreted that the radially inward intrusion is a non-structure term.   
 	Claim 8 recites “a wire guide of an EDM machine” at line 2. However, the preamble of claim 4 states “an Electrical Discharge Machining (EDM) machine”. It is unclear if they are the same or different. Examiner suggest to amend the above claim limitation to “a wire guide of the EDM machine”.
 	 Claim 13 recites “a table portion of an EDM machine” at line 4. However, the preamble also states “an Electrical Discharge Machining (EDM) machine”. It is unclear if they are the same or different.  Examiner suggest to amend the above claim limitation to “a table portion of the EDM machine”.
 	Claim 13 recites “at least one clocking feature extending upwards from a subset of the mounting portions” at lines 8-9. It is unclear as to what particular characteristic are required to fall within the recited general descriptions “clocking feature”. It is also unclear as to what clocking feature refers to. As describe in para.0047 of instant publication application, “a subset of the sections 320 are clocking pins 350. In the illustrated example, three of the sections 320 include clocking pins 350.  The clocking pins 350 correspond to a clocking feature of the component being worked, and ensure that the component is placed on the fixture 300 in the correct orientation.  Each of the clocking pins 350, is a nub that protrudes upward from the mounting surface 322”. Based on the para.0047, the clocking feature of the component is the workpiece not the fixture and does not perform the functional language (i.e., extending upwards from a subset of the mounting portions). Examiner suggest to amend the above claim limitation to “clocking pins extending upwards from a subset of the mounting portions”.
an EDM machine” at line 2. However, the preamble of claim 1 states “an Electrical Discharge Machining (EDM) machine”. It is unclear if they are the same or different. Examiner suggest to amend the above claim limitation to “a table portion of the EDM machine”.
 	Claim 1 recites “a keying feature” at lines 1-2. It is unclear as to what particular characteristic are required to fall within the recited general descriptions “a keying feature”. It is unclear what is a keying feature (i.e., structure or non-structure)?
 	

Claim Rejections - 35 USC § 102
  	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 3 and 7 are rejected under 35 U.S.C. 102 a1 as being anticipated by Kim et al. (US 2010/0051397).
 	Regarding claim 7, Kim et al. discloses “a fixture” (figs.1-4) “for an Electrical Discharge Machining (EDM) machine” (intended use), comprising: 
 	“a center portion including a top face” (annotated fig.3), “relative to a gravitational direction” (a downward direction); 
 	“a mounting portion” (220 pointed at the mounting portion) circumscribing “the center portion” (annotated fig.3), “the mounting portion including a mounting face” (220 pointed at the face of the mounting portion) parallel to “the top face” (annotated fig.3 shows the top face of the center portion and see annotated fig.4) and “the mounting portion being divided into a plurality of mounting sections” (fig.3 shows the mounting portion 220 being divided into a plurality of mounting sections), “each of said sections being separated from each adjacent section by a slot” (fig.3, 220 shows each of sections being separated from each adjacent section by a slot or a gap) wherein “one of said plurality of sections includes a radially inward intrusion into the one of said plurality of sections and the radially inward intrusion is a keying feature” (annotated fig.3 shows at least one radially inward intrusion or recess. Fig.1 shows the recess in a cross-sectional view (i.e., the recess or cavity between 100 and 200 or see annotated fig.1)); 
 	“the mounting face being lower than the top face, relative to the gravitational direction” (annotated figs.3-4); and 
 	“the mounting portion being connected to the center portion” (annotated fig.4) via “a trough section having a hook shaped cross-section” (annotated fig.4. show the hook shaped cross-section).
 	 Regarding claim 3, Kim et al. discloses “each section in said plurality of sections has an approximately identical arc length” (annotated fig.3 shows each section in said plurality of sections of the mounting portion 220 having identical arc length)





    PNG
    media_image1.png
    1336
    1014
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1684
    1065
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1624
    1070
    media_image3.png
    Greyscale


Allowable Subject Matter
 	Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 	Claim 4 is allowed.



Response to Arguments
 	Applicant's arguments filed on 02/15/2022 have been fully considered but they are not persuasive. 
 	(1) Applicant states “Claim objections … claim 1 is amended” on page 5 of remark.
 	In response, the amendment to claims overcome claim objections. The claim objections have been withdrawn.
 	(2) Applicant states “rejection under 35 USC 112 … ” on pages 5-6 of remark.
 	In response, the amendment to claims overcome 35 USC 112 rejections. Thus, 35 USC 112 rejections have been withdrawn.






Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761